Citation Nr: 1123307	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1942 to November 1944.  He died in August 2004, and the Appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in August 2004, and his death certificate lists his immediate cause of death as acute myocardial infarction that occurred one week prior to the Veteran's death.  That condition was said to be due to, or as a consequence of coronary artery disease which had existed for years prior to the Veteran's demise.  Pneumonia was listed as a significant condition that contributed to the Veteran's death but did not result in the underlying cause.

3.  At the time of his death, the Veteran was service-connected for generalized anxiety disorder (hereinafter, "psychiatric disorder"), evaluated as 30 percent disabling.  He had no other service-connected disabilities.

4.  The record reflects that the Veteran's service-connected psychiatric disorder contributed substantially and materially to his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the cause of the Veteran's death.  Therefore, no further discussion of the VCAA is warranted in this case, as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran died in August 2004.  His death certificate lists his immediate cause of death as an acute myocardial infarction that occurred one week prior to the Veteran's death.  That condition was said to be due to, or as a consequence of coronary artery disease which had existed for years prior to the Veteran's demise. Pneumonia was listed as a significant condition that contributed to the Veteran's death but did not result in the underlying cause.

At the time of his death, the Veteran was service-connected for a psychiatric disorder, evaluated as 30 percent disabling.  He had no other service-connected disabilities.  

The Appellant has essentially contended that the service-connected psychiatric disorder had an extremely deleterious effect on the Veteran's cardiac system such that the psychiatric disorder contributed substantially or materially and/or that it combined to cause death and/or that it aided or lent assistance to the production of death for the condition that ultimately caused his death.  She argues that the Veteran's psychiatric disorder caused, worsened or aggravated the heart-related problems that led to his death.  She has intimated that the Veteran would have been stronger and healthier but for his service-connected psychiatric disorder.

The Board notes that service connection was denied for coronary artery disease and chronic obstructive pulmonary disease (COPD) during the Veteran's lifetime.  In addition, the Board denied service connection for a pulmonary disorder for accrued benefits purposes in September 2009.  In essence, these denials determined that the record did not relate the current disabilities to the Veteran's active service, and no such evidence is of record in support of the cause of death claim.  Further, it was also found that the heart disorder was not secondary to the service-connected psychiatric disorder.  This finding is further supported by the January 2011 VA medical opinion which concluded that the Veteran's cardiac pathology was not caused by the service-connected heart disorder, nor was it aggravated by this service-connected disability.  In other words, it does not appear that the disabilities which were listed as the principal cause of death were incurred in or otherwise the result of the Veteran's active service, to include as secondary to his only service-connected disability.

The Board also observes that the January 2011 VA medical opinion found that the Veteran's service-connected psychiatric disorder did not have a significant role in the cause of his death nor contributed substantially to hasten his death.  In support of this opinion, the examiner opined that the Veteran's chronic congestive heart failure and heart condition, along with his other chronic medical conditions of chronic venous insufficiency, his pulmonary emphysema, and diabetes had all significantly contributed (approximately 75 to 80 percent).  However, while he stated the psychiatric disorder had contributed to a minor extent, it was estimated to have been about 20 to 25 percent.

The Board finds that the examiner's opinion goes more toward whether the service-connected psychiatric disorder was the principal cause of death, rather than whether it contributed significantly or materially to the Veteran's death.  The fact that the examiner did acknowledge it contributed approximately 20 to 25 percent to the Veteran's death does tend to indicate it that it did, in fact, combine to cause death; that it aided or lent assistance to the production of death.  Simply put, the examiner's opinion does reflect that the service-connected psychiatric disorder was a contributory cause of the Veteran's death.

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)



Resolving all reasonable doubt in favor of the Appellant, the Board finds that the record reflects that the Veteran's service-connected psychiatric disorder contributed substantially and materially to his death.  Consequently, the criteria for establishing service connection for the cause of the Veteran's death are met, and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


